Exhibit 10.3

February 6, 2007

To:                                                                             
Conceptus, Inc.
331 East Evelyn Avenue
Mountain View, California  94041
Attn:  Chief Financial Officer
Telephone:  (650) 962-4000
Facsimile:  (650) 962-5200

From:                                                                  UBS AG,
London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY  10171
Attn:  Adam Frieman
Telephone:  (212) 821-2100
Facsimile:  (212) 821-4610

Re:                                                                            
Issuer Warrant Transaction
(UBS Reference Number: BKP352STM2297286)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between UBS AG, London Branch
(“Dealer”) represented by UBS Securities LLC (“Agent”) as its agent, and
Conceptus, Inc. (“Issuer”).  This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.


1.                                       THIS CONFIRMATION IS SUBJECT TO, AND
INCORPORATES, THE DEFINITIONS AND PROVISIONS OF THE 2000 ISDA DEFINITIONS
(INCLUDING THE ANNEX THERETO) (THE “2000 DEFINITIONS”) AND THE DEFINITIONS AND
PROVISIONS OF THE 2002 ISDA EQUITY DERIVATIVES DEFINITIONS (THE “EQUITY
DEFINITIONS”, AND TOGETHER WITH THE 2000 DEFINITIONS, THE “DEFINITIONS”), IN
EACH CASE AS PUBLISHED BY THE INTERNATIONAL SWAPS AND DERIVATIVES ASSOCIATION,
INC. (“ISDA”).  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE 2000 DEFINITIONS
AND THE EQUITY DEFINITIONS, THE EQUITY DEFINITIONS WILL GOVERN.  FOR PURPOSES OF
THE EQUITY DEFINITIONS, EACH REFERENCE HEREIN TO A WARRANT SHALL BE DEEMED TO BE
A REFERENCE TO A CALL OPTION OR AN OPTION, AS CONTEXT REQUIRES.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and Issuer had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation).  For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.


2.                                       THE TRANSACTION IS A WARRANT
TRANSACTION, WHICH SHALL BE CONSIDERED A SHARE OPTION TRANSACTION FOR PURPOSES
OF THE EQUITY DEFINITIONS.  THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH
THIS CONFIRMATION RELATES ARE AS FOLLOWS:


--------------------------------------------------------------------------------



GENERAL TERMS:

Trade Date:

February 6, 2007

 

 

Effective Date:

February 12, 2007, subject to Section 8(m) below

 

 

Components:

The Transaction will be divided into individual Components as set forth in Annex
A (which shall be increased proportionately if the Number of Warrants is
increased), each with the terms set forth in this Confirmation, and, in
particular, with the Number of Warrants and Expiration Date set forth in this
Confirmation. The payments and deliveries to be made upon settlement of the
Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.

 

 

Warrant Style:

European

 

 

Warrant Type:

Call

 

 

Seller:

Issuer

 

 

Buyer:

Dealer

 

 

Shares:

The Common Stock of Issuer, par value USD 0.003 per share (Ticker Symbol:
“CPTS”).

 

 

Number of Warrants:

For each Component, as provided in Annex A to this Confirmation; provided that
the Number of Warrants shall be automatically increased as of the date of each
exercise by UBS Securities LLC of its over-allotment option pursuant to Section
1 of the Underwriting Agreement dated February 6, 2007 between Counterparty and
UBS Securities LLC (the “Underwriting Agreement”) by the number of additional
Warrants in proportion to the increase in the number of 2.25% Convertible Senior
Notes due 2027 (the “Convertible Notes”), in denominations of USD 1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”).

 

 

Warrant Entitlement:

One Share per Warrant

 

 

Strike Price:

USD36.4650

 

 

Premium:

USD8,060,000 (Premium per Warrant approximately USD3.4577); provided that if the
Number of Warrants is increased pursuant to the proviso to the definition of
“Number of Warrants” above, there shall be an additional Premium equal to the
product of the number of Warrants by which the Number of Warrants is so
increased and the Premium per Warrant.

 

 

Premium Payment Date:

The Effective Date

 

 

Exchange:

NASDAQ Global Market

 

2


--------------------------------------------------------------------------------


 

Related Exchange:

All Exchanges

 

 

Procedures for Exercise:

 

 

 

In respect of any Component:

 

 

 

Expiration Time:

Valuation Time

 

 

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided, further, that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction). “Final Disruption Date” means November 20, 2012. Notwithstanding
the foregoing and anything to the contrary in the Equity Definitions, if a
Market Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case the Calculation Agent shall make adjustments to the number of Warrants for
the relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.

 

 

Market Disruption Event:

Section 6.3(a) of the 2002 Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

Automatic Exercise:

Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the Expiration Time
on the Expiration Date unless Buyer notifies Seller (by telephone or in writing)
prior to the Expiration Time on the Expiration Date that it does not wish
Automatic Exercise to occur, in which case Automatic Exercise will not apply.

 

 

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

Attn: Chief Financial Officer

 

Telephone: (650) 962-4000

 

Facsimile: (650) 962-5200

 

3


--------------------------------------------------------------------------------


 

Settlement Terms:

 

In respect of any Component:

 

 

Settlement Currency:           USD

 

 

 

Net Share Settlement:

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date. If,
in the reasonable opinion of Issuer or Dealer based on advice of counsel, for
any reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144(k) under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

 

 

Number of Shares to be Delivered:

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

 

VWAP Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page CPTS <Equity> VAP (or any
successor thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on such Valuation Date (or if such volume-weighted average price
is unavailable, the market value of one Share on such Valuation Date, as
determined by the Calculation Agent). Notwithstanding anything to the contrary
in the Equity Definitions, if there is a Market Disruption Event on any
Valuation Date, then the Calculation Agent shall determine the VWAP Price for
such Valuation Date on the basis of its good faith estimate, determined in a
commercially reasonable manner, of the market value for the relevant Shares on
such Valuation Date.

 

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share

 

4


--------------------------------------------------------------------------------


 

Settled” in relation to any Warrant means that Net Share Settlement is
applicable to such Warrant.

 

 

Adjustments:

 

 

 

In respect of any Component:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

Extraordinary Dividend:

Any cash dividend on the shares with an ex-dividend date occurring during the
period from and including the Trade Date, to but excluding the last Expiration
Date.

Extraordinary Events:

 

 

 

Consequences of Merger Events:

 

 

 

(a)   Share-for-Share:

Modified Calculation Agent Adjustment

 

 

(b)   Share-for-Other:

Cancellation and Payment (Calculation Agent Determination) or Modified
Calculation Agent Adjustment, at the election of Buyer, it being understood that
Buyer shall have the option to elect for Cancellation and Payment (Calculation
Agent Determination) to apply to a portion of the Transaction and for Modified
Calculation Agent Adjustment to apply to a portion of the Transaction.

 

 

(c)   Share-for-Combined:

Component Adjustment (Calculation Agent Determination)

 

 

Tender Offer:

Applicable

 

 

Consequences of Tender Offers:

 

 

 

(a)   Share-for-Share:

Modified Calculation Agent Adjustment

 

 

(b)   Share-for-Other:

Cancellation and Payment (Calculation Agent Determination) or Modified
Calculation Agent Adjustment, at the election of Buyer, it being understood that
Buyer shall have the option to elect for Cancellation and Payment (Calculation
Agent Determination) to apply to a portion of the Transaction and for Modified
Calculation Agent Adjustment to apply to a portion of the Transaction.

 

 

(c)   Share-for-Combined:

Component Adjustment (Calculation Agent Determination)

 

 

Nationalization, Insolvency

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such

 

5


--------------------------------------------------------------------------------


 

exchange or quotation system shall thereafter be deemed to be the Exchange; and
provided, further, that the definition of “Delisting” in Section 12.6 (a)(iii)
of the Equity Definitions shall be deemed to be amended by adding “, subject to
no further conditions,” after the word “will.”

 

 

Additional Disruption Events:

 

 

 

(a)   Change in Law:

Applicable

 

 

(b)   Failure to Deliver:

Applicable

 

 

(c)   Insolvency Filing:

Applicable

 

 

(d)   Hedging Disruption:

Applicable

 

 

(e)   Increased Cost of Hedging:

Not Applicable

 

 

(f)    Loss of Stock Borrow:

Applicable

 

 

Maximum Stock Loan Rate:

2.00%

 

 

(g)   Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

0.25%

 

 

Hedging Party:

Buyer for all applicable Additional Disruption Events

 

 

Determining Party:

Buyer for all applicable Additional Disruption Events

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 


3.                                       CALCULATION
AGENT:                                            DEALER


4.                                       ACCOUNT DETAILS:

Dealer Payment Instructions:

UBS AG Stamford
SWIFT:      UBSWUS33XXX
Bank Routing:  026-007-993
Account Name:  UBS AG, London Branch
Account No. :  101-WA-140007-000

Issuer Payment
Instructions:                                                                                      
To be provided by Issuer.

6


--------------------------------------------------------------------------------


5.                                        Offices:

The Office of Dealer for the Transaction is:

UBS AG

100 Liverpool Street

London EC2M 2RH

United Kingdom

Telephone:

+44 207 568 0687

Facsimile:

+44 207 568 9895/6

 

The Office of Issuer for the Transaction is:  N/A

For the purpose of Section 10(c) of the Agreement, neither party is a
Multibranch Party.


6.                                       NOTICES:  FOR PURPOSES OF THIS
CONFIRMATION:


(A)                                  ADDRESS FOR NOTICES OR COMMUNICATIONS TO
ISSUER:

To:

Conceptus, Inc.

 

331 East Evelyn Avenue

 

Mountain View, California 94041

Attn:

Chief Financial Officer

Telephone:

(650) 962-4000

Facsimile:

(650) 962-5200

 


(B)                                 ADDRESS FOR NOTICES OR COMMUNICATIONS TO
DEALER:

To:

UBS AG, London Branch

 

c/o UBS Securities LLC

 

299 Park Avenue

 

New York, NY 10171

Attn:

Adam Frieman

Telephone:

(212) 821-2100

Facsimile:

(212) 821-4610

 

With a copy to:

To:

Equities Legal Department

 

677 Washington Boulevard

 

Stamford, CT 06901

Attn:

David Kelly and Gordon Kiesling

Telephone:

(203) 719-0268

Facsimile:

(203) 719-5627

 

and:

To:

Equities Volatility Trading

 

677 Washington Boulevard

 

Stamford, CT 06901

Attn:

Namuk Cho and Brian Ward

Telephone:

(203) 719-7330

Facsimile:

(203) 719-7910

 

7


--------------------------------------------------------------------------------


7.                                       Representations, Warranties and
Agreements:


(A)                                  IN ADDITION TO THE REPRESENTATIONS AND
WARRANTIES IN THE AGREEMENT AND THOSE CONTAINED ELSEWHERE HEREIN, ISSUER
REPRESENTS AND WARRANTS TO AND FOR THE BENEFIT OF, AND AGREES WITH, DEALER AS
FOLLOWS:


(I)                                     ON THE TRADE DATE, (A) ISSUER IS NOT
AWARE OF ANY MATERIAL NONPUBLIC INFORMATION REGARDING ISSUER OR THE SHARES AND
(B) ALL REPORTS AND OTHER DOCUMENTS FILED BY ISSUER WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND EXCHANGE ACT WHEN CONSIDERED AS A WHOLE (WITH THE MORE
RECENT SUCH REPORTS AND DOCUMENTS DEEMED TO AMEND INCONSISTENT STATEMENTS
CONTAINED IN ANY EARLIER SUCH REPORTS AND DOCUMENTS), DO NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


(II)                                  WITHOUT LIMITING THE GENERALITY OF SECTION
13.1 OF THE EQUITY DEFINITIONS, ISSUER ACKNOWLEDGES THAT DEALER IS NOT MAKING
ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TREATMENT OF THE
TRANSACTION UNDER FASB STATEMENTS 149 OR 150, EITF ISSUE NO. 00-19 (OR ANY
SUCCESSOR ISSUE STATEMENTS) OR UNDER FASB’S LIABILITIES & EQUITY PROJECT.


(III)                               PRIOR TO THE TRADE DATE, ISSUER SHALL
DELIVER TO DEALER A RESOLUTION OF ISSUER’S BOARD OF DIRECTORS AUTHORIZING THE
TRANSACTION AND SUCH OTHER CERTIFICATE OR CERTIFICATES AS DEALER SHALL
REASONABLY REQUEST.


(IV)                              ISSUER IS NOT ENTERING INTO THIS CONFIRMATION
TO CREATE ACTUAL OR APPARENT TRADING ACTIVITY IN THE SHARES (OR ANY SECURITY
CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES) OR TO RAISE OR DEPRESS OR OTHERWISE
MANIPULATE THE PRICE OF THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES) OR OTHERWISE IN VIOLATION OF THE EXCHANGE ACT.


(V)                                 ISSUER IS NOT, AND AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT BE, AN “INVESTMENT COMPANY” AS
SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(VI)                              ON THE TRADE DATE (A) THE ASSETS OF ISSUER AT
THEIR FAIR VALUATION EXCEED THE LIABILITIES OF ISSUER, INCLUDING CONTINGENT
LIABILITIES, (B) THE CAPITAL OF ISSUER IS ADEQUATE TO CONDUCT THE BUSINESS OF
ISSUER AND (C) ISSUER HAS THE ABILITY TO PAY ITS DEBTS AND OBLIGATIONS AS SUCH
DEBTS MATURE AND DOES NOT INTEND TO, OR DOES NOT BELIEVE THAT IT WILL, INCUR
DEBT BEYOND ITS ABILITY TO PAY AS SUCH DEBTS MATURE.


(VII)                           ISSUER SHALL NOT TAKE ANY ACTION TO DECREASE THE
NUMBER OF AVAILABLE SHARES BELOW THE CAPPED NUMBER (EACH AS DEFINED BELOW).


(VIII)                        THE REPRESENTATIONS AND WARRANTIES OF ISSUER SET
FORTH IN SECTION 3 OF THE AGREEMENT AND SECTION 3 OF THE UNDERWRITING AGREEMENT
DATED THE TRADE DATE BETWEEN ISSUER AND UBS SECURITIES LLC ARE TRUE AND CORRECT
AND ARE HEREBY DEEMED TO BE REPEATED TO DEALER AS IF SET FORTH HEREIN.


(IX)                                ISSUER UNDERSTANDS NO OBLIGATIONS OF DEALER
TO IT HEREUNDER WILL BE ENTITLED TO THE BENEFIT OF DEPOSIT INSURANCE AND THAT
SUCH OBLIGATIONS WILL NOT BE GUARANTEED BY ANY AFFILIATE OF DEALER OR ANY
GOVERNMENTAL AGENCY.


(B)                                 EACH OF BUYER AND ISSUER AGREES AND
REPRESENTS THAT IT IS AN “ELIGIBLE CONTRACT PARTICIPANT” AS DEFINED IN SECTION
1A(12) OF THE U.S. COMMODITY EXCHANGE ACT, AS AMENDED.


(C)                                  EACH OF DEALER AND ISSUER ACKNOWLEDGES THAT
THE OFFER AND SALE OF THE TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT BY VIRTUE OF SECTION 4(2) THEREOF. 
ACCORDINGLY, DEALER REPRESENTS AND WARRANTS TO ISSUER THAT (I) IT HAS THE
FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE TRANSACTION
AND IS ABLE TO BEAR A TOTAL LOSS OF ITS INVESTMENT AND ITS INVESTMENTS IN AND
LIABILITIES IN RESPECT OF THE TRANSACTION, WHICH IT UNDERSTANDS ARE NOT READILY
MARKETABLE, ARE NOT DISPROPORTIONATE TO ITS NET WORTH, AND IT IS ABLE TO BEAR
ANY LOSS IN CONNECTION WITH THE TRANSACTION, INCLUDING THE LOSS OF ITS ENTIRE
INVESTMENT IN THE TRANSACTION, (II) IT IS AN “ACCREDITED INVESTOR” AS THAT TERM
IS DEFINED IN REGULATION D AS PROMULGATED UNDER THE

 

8


--------------------------------------------------------------------------------



SECURITIES ACT, (III) IT IS ENTERING INTO THE TRANSACTION FOR ITS OWN ACCOUNT
WITHOUT A VIEW TO THE DISTRIBUTION OR RESALE THEREOF, (IV) THE ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION OF THE TRANSACTION HAS NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT AND IS RESTRICTED UNDER THIS CONFIRMATION,
THE SECURITIES ACT AND STATE SECURITIES LAWS, (V) ITS FINANCIAL CONDITION IS
SUCH THAT IT HAS NO NEED FOR LIQUIDITY WITH RESPECT TO ITS INVESTMENT IN THE
TRANSACTION AND NO NEED TO DISPOSE OF ANY PORTION THEREOF TO SATISFY ANY
EXISTING OR CONTEMPLATED UNDERTAKING OR INDEBTEDNESS AND IS CAPABLE OF ASSESSING
THE MERITS OF AND UNDERSTANDING (ON ITS OWN BEHALF OR THROUGH INDEPENDENT
PROFESSIONAL ADVICE), AND UNDERSTANDS AND ACCEPTS, THE TERMS, CONDITIONS AND
RISKS OF THE TRANSACTION.


(D)           EACH OF DEALER AND ISSUER AGREES AND ACKNOWLEDGES (A) THAT THIS
CONFIRMATION IS (I) A “SECURITIES CONTRACT,” AS SUCH TERM IS DEFINED IN SECTION
741(7) OF TITLE 11 OF THE UNITED STATES CODE (THE “BANKRUPTCY CODE”), WITH
RESPECT TO WHICH EACH PAYMENT AND DELIVERY HEREUNDER IS A “SETTLEMENT PAYMENT,”
AS SUCH TERM IS DEFINED IN SECTION 741(8) OF THE BANKRUPTCY CODE, AND (II) A
“SWAP AGREEMENT,” AS SUCH TERM IS DEFINED IN SECTION 101(53B) OF THE BANKRUPTCY
CODE, WITH RESPECT TO WHICH EACH PAYMENT AND DELIVERY HEREUNDER IS A “TRANSFER,”
AS SUCH TERM IS DEFINED IN SECTION 101(54) OF THE BANKRUPTCY CODE, AND (B) THAT
DEALER IS ENTITLED TO THE PROTECTIONS AFFORDED BY, AMONG OTHER SECTIONS, SECTION
362(B)(6), 362(B)(17), 546(E), 546(G), 555 AND 560 OF THE BANKRUPTCY CODE.


(E)           ISSUER SHALL DELIVER TO DEALER AN OPINION OF COUNSEL, DATED AS OF
THE TRADE DATE AND REASONABLY ACCEPTABLE TO DEALER IN FORM AND SUBSTANCE, WITH
RESPECT TO THE MATTERS SET FORTH IN SECTION 3(A) OF THE AGREEMENT.


8.             OTHER PROVISIONS:


(A)           ALTERNATIVE CALCULATIONS AND PAYMENT ON EARLY TERMINATION AND ON
CERTAIN EXTRAORDINARY EVENTS.  IF, SUBJECT TO SECTION 8(K) BELOW, ISSUER SHALL
OWE BUYER ANY AMOUNT PURSUANT TO SECTIONS 12.2, 12.3, 12.6, 12.7 OR 12.9 OF THE
EQUITY DEFINITIONS (EXCEPT IN THE EVENT OF A TENDER OFFER OR A MERGER EVENT, IN
EACH CASE, IN WHICH THE CONSIDERATION OR PROCEEDS TO BE PAID TO HOLDERS OF
SHARES CONSISTS SOLELY OF CASH) OR PURSUANT TO SECTION 6(D)(II) OF THE AGREEMENT
(EXCEPT IN THE EVENT OF AN EVENT OF DEFAULT IN WHICH ISSUER IS THE DEFAULTING
PARTY OR A TERMINATION EVENT IN WHICH ISSUER IS THE AFFECTED PARTY, THAT
RESULTED FROM AN EVENT OR EVENTS WITHIN ISSUER’S CONTROL) (A “PAYMENT
OBLIGATION”), ISSUER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO SATISFY
ANY SUCH PAYMENT OBLIGATION BY THE SHARE TERMINATION ALTERNATIVE (AS DEFINED
BELOW) BY GIVING IRREVOCABLE TELEPHONIC NOTICE TO BUYER, CONFIRMED IN WRITING
WITHIN ONE SCHEDULED TRADING DAY, BETWEEN THE HOURS OF 9:00 A.M. AND 4:00 P.M.
NEW YORK CITY TIME ON THE MERGER DATE, TENDER OFFER DATE, ANNOUNCEMENT DATE OR
EARLY TERMINATION DATE, AS APPLICABLE (“NOTICE OF SHARE TERMINATION”).  UPON
SUCH NOTICE OF SHARE TERMINATION, THE FOLLOWING PROVISIONS SHALL APPLY ON THE
SCHEDULED TRADING DAY IMMEDIATELY FOLLOWING THE MERGER DATE, THE TENDER OFFER
DATE, ANNOUNCEMENT DATE OR EARLY TERMINATION DATE, AS APPLICABLE:

Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

9


--------------------------------------------------------------------------------


 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to “Physical
Settlement” shall be read as references to “Share Termination Alternative” and
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable opinion of counsel to Issuer or Dealer,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144(k) under the Securities Act, then Dealer
may elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

 


(B)           REGISTRATION/PRIVATE PLACEMENT PROCEDURES.  (I)  WITH RESPECT TO
THE TRANSACTION, THE FOLLOWING PROVISIONS SHALL APPLY TO THE EXTENT PROVIDED FOR
ABOVE OPPOSITE THE CAPTION “NET SHARE SETTLEMENT” IN SECTION 2 ABOVE.  IF SO
APPLICABLE, THEN, AT THE ELECTION OF ISSUER BY NOTICE TO BUYER WITHIN ONE
EXCHANGE BUSINESS DAY AFTER THE RELEVANT DELIVERY OBLIGATION ARISES,  BUT IN ANY
EVENT AT LEAST ONE EXCHANGE BUSINESS DAY PRIOR TO THE DATE ON WHICH SUCH
DELIVERY OBLIGATION IS DUE, EITHER (A) ALL SHARES OR SHARE TERMINATION DELIVERY
UNITS, AS THE CASE MAY BE, DELIVERED BY ISSUER TO BUYER SHALL BE, AT THE TIME OF
SUCH DELIVERY, COVERED BY AN EFFECTIVE REGISTRATION STATEMENT OF ISSUER FOR
IMMEDIATE RESALE BY BUYER (SUCH REGISTRATION STATEMENT AND THE CORRESPONDING
PROSPECTUS (THE “PROSPECTUS”) (INCLUDING, WITHOUT LIMITATION, ANY SECTIONS
DESCRIBING THE PLAN OF DISTRIBUTION) IN FORM AND CONTENT COMMERCIALLY REASONABLY
SATISFACTORY TO BUYER) OR (B) ISSUER SHALL DELIVER ADDITIONAL SHARES OR SHARE
TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, SO THAT THE VALUE OF SUCH SHARES
OR SHARE TERMINATION DELIVERY UNITS, AS DETERMINED BY THE CALCULATION AGENT TO
REFLECT AN APPROPRIATE LIQUIDITY DISCOUNT, EQUALS THE VALUE OF THE NUMBER OF
SHARES OR SHARE TERMINATION DELIVERY UNITS THAT WOULD OTHERWISE BE DELIVERABLE
IF SUCH SHARES OR SHARE TERMINATION DELIVERY UNITS WERE FREELY TRADEABLE
(WITHOUT PROSPECTUS DELIVERY) UPON RECEIPT BY BUYER (SUCH VALUE, THE “FREELY
TRADEABLE VALUE”); PROVIDED THAT ISSUER MAY NOT MAKE THE ELECTION DESCRIBED IN
THIS CLAUSE (B) IF, ON THE DATE OF ITS ELECTION, IT HAS TAKEN, OR CAUSED TO BE
TAKEN, ANY ACTION THAT WOULD MAKE UNAVAILABLE EITHER THE EXEMPTION PURSUANT TO
SECTION 4(2) OF THE SECURITIES ACT FOR THE SALE BY ISSUER TO DEALER (OR ANY
AFFILIATE DESIGNATED BY DEALER) OF THE SHARES OR THE EXEMPTION PURSUANT TO
SECTION 4(1) OR SECTION 4(3) OF THE SECURITIES ACT FOR RESALES OF THE SHARES BY
DEALER (OR ANY SUCH AFFILIATE OF DEALER).  FOR THE AVOIDANCE OF DOUBT, AS USED
IN THIS PARAGRAPH (B) ONLY, THE TERM “ISSUER” SHALL MEAN THE ISSUER OF THE
RELEVANT SECURITIES, AS THE CONTEXT SHALL REQUIRE.


(II)           IF ISSUER MAKES THE ELECTION DESCRIBED IN CLAUSE (B)(I)(A) ABOVE:


(A)          BUYER (OR AN AFFILIATE OF BUYER DESIGNATED BY BUYER) SHALL BE
AFFORDED A REASONABLE OPPORTUNITY TO CONDUCT A DUE DILIGENCE INVESTIGATION WITH
RESPECT TO ISSUER THAT IS CUSTOMARY IN SCOPE FOR UNDERWRITTEN OFFERINGS OF
EQUITY SECURITIES AND THAT YIELDS RESULTS THAT ARE COMMERCIALLY REASONABLY
SATISFACTORY TO BUYER OR SUCH AFFILIATE, AS THE CASE MAY BE, IN ITS DISCRETION;
AND

10


--------------------------------------------------------------------------------



(B)           BUYER (OR AN AFFILIATE OF BUYER DESIGNATED BY BUYER) AND ISSUER
SHALL ENTER INTO AN AGREEMENT (A “REGISTRATION AGREEMENT”) ON COMMERCIALLY
REASONABLE TERMS IN CONNECTION WITH THE PUBLIC RESALE OF SUCH SHARES OR SHARE
TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, BY BUYER OR SUCH AFFILIATE
SUBSTANTIALLY SIMILAR TO UNDERWRITING AGREEMENTS CUSTOMARY FOR UNDERWRITTEN
OFFERINGS OF EQUITY SECURITIES, IN FORM AND SUBSTANCE COMMERCIALLY REASONABLY
SATISFACTORY TO BUYER OR SUCH AFFILIATE AND ISSUER, WHICH REGISTRATION AGREEMENT
SHALL INCLUDE, WITHOUT LIMITATION, PROVISIONS SUBSTANTIALLY SIMILAR TO THOSE
CONTAINED IN SUCH UNDERWRITING AGREEMENTS RELATING TO THE INDEMNIFICATION OF,
AND CONTRIBUTION IN CONNECTION WITH THE LIABILITY OF, BUYER AND ITS AFFILIATES
AND ISSUER, SHALL PROVIDE FOR THE PAYMENT BY ISSUER OF ALL EXPENSES IN
CONNECTION WITH SUCH RESALE, INCLUDING ALL REGISTRATION COSTS AND ALL FEES AND
EXPENSES OF COUNSEL FOR BUYER, AND SHALL PROVIDE FOR THE DELIVERY OF
ACCOUNTANTS’ “COMFORT LETTERS” TO BUYER OR SUCH AFFILIATE WITH RESPECT TO THE
FINANCIAL STATEMENTS AND CERTAIN FINANCIAL INFORMATION CONTAINED IN OR
INCORPORATED BY REFERENCE INTO THE PROSPECTUS.


(III)          IF ISSUER MAKES THE ELECTION DESCRIBED IN CLAUSE (A)(I)(B) ABOVE:


(A)          BUYER (OR AN AFFILIATE OF BUYER DESIGNATED BY BUYER) AND ANY
POTENTIAL INSTITUTIONAL PURCHASER OF ANY SUCH SHARES OR SHARE TERMINATION
DELIVERY UNITS, AS THE CASE MAY BE, FROM BUYER OR SUCH AFFILIATE IDENTIFIED BY
BUYER SHALL BE AFFORDED A COMMERCIALLY REASONABLE OPPORTUNITY TO CONDUCT A DUE
DILIGENCE INVESTIGATION IN COMPLIANCE WITH APPLICABLE LAW WITH RESPECT TO ISSUER
CUSTOMARY IN SCOPE FOR PRIVATE PLACEMENTS OF EQUITY SECURITIES (INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO HAVE MADE AVAILABLE TO THEM FOR INSPECTION ALL
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND OTHER INFORMATION
REASONABLY REQUESTED BY THEM), SUBJECT TO EXECUTION BY SUCH RECIPIENTS OF
CUSTOMARY CONFIDENTIALITY AGREEMENTS REASONABLY ACCEPTABLE TO ISSUER;


(B)           BUYER (OR AN AFFILIATE OF BUYER DESIGNATED BY BUYER) AND ISSUER
SHALL ENTER INTO AN AGREEMENT (A “PRIVATE PLACEMENT AGREEMENT”) ON COMMERCIALLY
REASONABLE TERMS IN CONNECTION WITH THE PRIVATE PLACEMENT OF SUCH SHARES OR
SHARE TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, BY ISSUER TO BUYER OR SUCH
AFFILIATE AND THE PRIVATE RESALE OF SUCH SHARES BY BUYER OR SUCH AFFILIATE,
SUBSTANTIALLY SIMILAR TO PRIVATE PLACEMENT PURCHASE AGREEMENTS CUSTOMARY FOR
PRIVATE PLACEMENTS OF EQUITY SECURITIES, IN FORM AND SUBSTANCE COMMERCIALLY
REASONABLY SATISFACTORY TO BUYER AND ISSUER, WHICH PRIVATE PLACEMENT AGREEMENT
SHALL INCLUDE, WITHOUT LIMITATION, PROVISIONS SUBSTANTIALLY SIMILAR TO THOSE
CONTAINED IN SUCH PRIVATE PLACEMENT PURCHASE AGREEMENTS RELATING TO THE
INDEMNIFICATION OF, AND CONTRIBUTION IN CONNECTION WITH THE LIABILITY OF, BUYER
AND ITS AFFILIATES AND ISSUER, SHALL PROVIDE FOR THE PAYMENT BY ISSUER OF ALL
EXPENSES IN CONNECTION WITH SUCH RESALE, INCLUDING ALL FEES AND EXPENSES OF
COUNSEL FOR BUYER, SHALL CONTAIN REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF
ISSUER REASONABLY NECESSARY OR ADVISABLE TO ESTABLISH AND MAINTAIN THE
AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT FOR SUCH RESALES, AND SHALL USE BEST EFFORTS TO PROVIDE FOR THE
DELIVERY OF ACCOUNTANTS’ “COMFORT LETTERS” TO BUYER OR SUCH AFFILIATE WITH
RESPECT TO THE FINANCIAL STATEMENTS AND CERTAIN FINANCIAL INFORMATION CONTAINED
IN OR INCORPORATED BY REFERENCE INTO THE OFFERING MEMORANDUM PREPARED FOR THE
RESALE OF SUCH SHARES; AND


(C)           ISSUER AGREES THAT ANY SHARES OR SHARE TERMINATION DELIVERY UNITS
SO DELIVERED TO DEALER, (I) MAY BE TRANSFERRED BY AND AMONG DEALER AND ITS
AFFILIATES, AND ISSUER SHALL EFFECT SUCH TRANSFER WITHOUT ANY FURTHER ACTION BY
DEALER AND (II) AFTER THE MINIMUM “HOLDING PERIOD” WITHIN THE MEANING OF RULE
144(D) UNDER THE SECURITIES ACT HAS ELAPSED WITH RESPECT TO SUCH SHARES OR ANY
SECURITIES ISSUED BY ISSUER COMPRISING SUCH SHARE TERMINATION DELIVERY UNITS,
ISSUER SHALL PROMPTLY REMOVE, OR CAUSE THE TRANSFER AGENT FOR SUCH SHARES OR
SECURITIES TO REMOVE, ANY LEGENDS REFERRING TO ANY SUCH RESTRICTIONS OR
REQUIREMENTS FROM SUCH SHARES OR SECURITIES UPON DELIVERY BY DEALER (OR SUCH
AFFILIATE OF DEALER) TO ISSUER OR SUCH TRANSFER AGENT OF SELLER’S AND BROKER’S
REPRESENTATION LETTERS CUSTOMARILY DELIVERED BY DEALER IN CONNECTION WITH
RESALES OF RESTRICTED SECURITIES PURSUANT TO RULE 144 UNDER THE SECURITIES ACT,
WITHOUT ANY FURTHER REQUIREMENT FOR THE DELIVERY OF ANY CERTIFICATE, CONSENT,
AGREEMENT, OPINION OF COUNSEL, NOTICE OR ANY OTHER

11


--------------------------------------------------------------------------------



DOCUMENT, ANY TRANSFER TAX STAMPS OR PAYMENT OF ANY OTHER AMOUNT OR ANY OTHER
ACTION BY DEALER (OR SUCH AFFILIATE OF DEALER).


(C)           MAKE-WHOLE SHARES.  IF ISSUER MAKES THE ELECTION DESCRIBED IN
CLAUSE (B)(I)(B) OF THIS SECTION 8, THEN DEALER OR ITS AFFILIATE MAY SELL (WHICH
SALE SHALL BE MADE IN A COMMERCIALLY REASONABLE MANNER) SUCH SHARES OR SHARE
TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, DURING A PERIOD (THE “RESALE
PERIOD”) COMMENCING ON THE EXCHANGE BUSINESS DAY FOLLOWING DELIVERY OF SUCH
SHARES OR SHARE TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, AND ENDING ON
THE EXCHANGE BUSINESS DAY ON WHICH DEALER COMPLETES THE SALE OF ALL SUCH SHARES
OR SHARE TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, OR A SUFFICIENT NUMBER
OF SHARES OR SHARE TERMINATION DELIVERY UNITS, AS THE CASE MAY BE, SO THAT THE
REALIZED NET PROCEEDS OF SUCH SALES EXCEED THE AMOUNT OF THE PAYMENT OBLIGATION
OR THE FREELY TRADEABLE VALUE (SUCH AMOUNT OF THE PAYMENT OBLIGATION OR FREELY
TRADEABLE VALUE, AS THE CASE MAY BE, THE “REQUIRED PROCEEDS”).  IF ANY OF SUCH
DELIVERED SHARES OR SHARE TERMINATION DELIVERY UNITS REMAIN AFTER SUCH REALIZED
NET PROCEEDS EXCEED THE REQUIRED PROCEEDS, DEALER SHALL RETURN SUCH REMAINING
SHARES OR SHARE TERMINATION DELIVERY UNITS TO ISSUER.  IF THE REQUIRED PROCEEDS
EXCEED THE REALIZED NET PROCEEDS FROM SUCH RESALE, ISSUER SHALL TRANSFER TO
DEALER BY THE OPEN OF THE REGULAR TRADING SESSION ON THE EXCHANGE ON THE
EXCHANGE TRADING DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE RESALE PERIOD THE
AMOUNT OF SUCH EXCESS (THE “ADDITIONAL AMOUNT”) IN CASH OR IN A NUMBER OF
ADDITIONAL SHARES (“MAKE-WHOLE SHARES”), AT THE ISSUER’S OPTION, IN AN AMOUNT
THAT, BASED ON THE RELEVANT PRICE ON THE LAST DAY OF THE RESALE PERIOD (AS IF
SUCH DAY WAS THE “VALUATION DATE” FOR PURPOSES OF COMPUTING SUCH RELEVANT
PRICE), HAS A DOLLAR VALUE EQUAL TO THE ADDITIONAL AMOUNT.  THE RESALE PERIOD
SHALL CONTINUE TO ENABLE THE SALE OF THE MAKE-WHOLE SHARES IN THE MANNER
CONTEMPLATED BY THIS SECTION 8(C).  THIS PROVISION SHALL BE APPLIED SUCCESSIVELY
UNTIL THE ADDITIONAL AMOUNT IS EQUAL TO ZERO, SUBJECT TO SECTION 8(E).  WITHOUT
LIMITING ANY OF THE OBLIGATIONS OF THE ISSUER UNDER THIS SECTION 8(C), THE BUYER
MAY FROM TIME TO TIME DEMAND THAT THE ISSUER USE ITS REASONABLE BEST EFFORTS TO
CAUSE A REGISTRATION STATEMENT COVERING ALL SHARES OR SHARE TERMINATION DELIVERY
UNITS TO HAVE BECOME EFFECTIVE, WHETHER SUCH SHARES OR SHARE TERMINATION
DELIVERY UNITS HAVE BEEN OR ARE YET TO BE DELIVERED TO THE BUYER.


(D)           BENEFICIAL OWNERSHIP.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE AGREEMENT OR THIS CONFIRMATION, IN NO EVENT SHALL BUYER BE ENTITLED TO
RECEIVE, OR SHALL BE DEEMED TO RECEIVE, ANY SHARES IF, UPON SUCH RECEIPT OF SUCH
SHARES, THE “BENEFICIAL OWNERSHIP” (WITHIN THE MEANING OF SECTION 13 OF THE
EXCHANGE ACT AND THE RULES PROMULGATED THEREUNDER) OF SHARES BY BUYER OR ANY
ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS BUYER (COLLECTIVELY, “BUYER GROUP”)
WOULD BE EQUAL TO OR GREATER THAN 7.5% OR MORE OF THE OUTSTANDING SHARES.  IF
ANY DELIVERY OWED TO BUYER HEREUNDER IS NOT MADE, IN WHOLE OR IN PART, AS A
RESULT OF THIS PROVISION, ISSUER’S OBLIGATION TO MAKE SUCH DELIVERY SHALL NOT BE
EXTINGUISHED AND ISSUER SHALL MAKE SUCH DELIVERY AS PROMPTLY AS PRACTICABLE
AFTER, BUT IN NO EVENT LATER THAN ONE EXCHANGE BUSINESS DAY AFTER, BUYER GIVES
NOTICE TO ISSUER THAT SUCH DELIVERY WOULD NOT RESULT IN BUYER GROUP DIRECTLY OR
INDIRECTLY SO BENEFICIALLY OWNING IN EXCESS OF 7.5% OF THE OUTSTANDING SHARES.


(E)           LIMITATIONS ON SETTLEMENT BY ISSUER.  NOTWITHSTANDING ANYTHING
HEREIN OR IN THE AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ISSUER BE REQUIRED
TO DELIVER A NUMBER OF SHARES IN CONNECTION WITH THE TRANSACTION IN EXCESS OF
TWICE THE AGGREGATE NUMBER OF WARRANTS HEREUNDER (THE “CAPPED NUMBER”).  ISSUER
REPRESENTS AND WARRANTS (WHICH SHALL BE DEEMED TO BE REPEATED ON EACH DAY THAT
THE TRANSACTION IS OUTSTANDING) THAT THE CAPPED NUMBER IS EQUAL TO OR LESS THAN
THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF THE ISSUER THAT ARE NOT RESERVED
FOR FUTURE ISSUANCE IN CONNECTION WITH TRANSACTIONS IN THE SHARES (OTHER THAN
THE TRANSACTION) ON THE DATE OF THE DETERMINATION OF THE CAPPED NUMBER (SUCH
SHARES, THE “AVAILABLE SHARES”).  IN THE EVENT ISSUER SHALL NOT HAVE DELIVERED
THE FULL NUMBER OF SHARES OTHERWISE DELIVERABLE AS A RESULT OF THIS SECTION 8(E)
(THE RESULTING DEFICIT, THE “DEFICIT SHARES”), ISSUER SHALL BE CONTINUALLY
OBLIGATED TO DELIVER, FROM TIME TO TIME UNTIL THE FULL NUMBER OF DEFICIT SHARES
HAVE BEEN DELIVERED PURSUANT TO THIS PARAGRAPH, SHARES WHEN, AND TO THE EXTENT,
THAT (I) SHARES ARE REPURCHASED, ACQUIRED OR OTHERWISE RECEIVED BY ISSUER OR ANY
OF ITS SUBSIDIARIES AFTER THE TRADE DATE (WHETHER OR NOT IN EXCHANGE FOR CASH,
FAIR VALUE OR ANY OTHER CONSIDERATION), (II) AUTHORIZED AND UNISSUED SHARES
RESERVED FOR ISSUANCE IN RESPECT OF OTHER TRANSACTIONS PRIOR TO SUCH DATE WHICH
PRIOR TO THE RELEVANT DATE BECOME NO LONGER SO RESERVED AND (III) ISSUER
ADDITIONALLY AUTHORIZES AND UNISSUED SHARES THAT ARE NOT RESERVED FOR OTHER
TRANSACTIONS.  ISSUER SHALL IMMEDIATELY NOTIFY DEALER OF THE OCCURRENCE OF ANY
OF THE FOREGOING EVENTS (INCLUDING THE NUMBER OF SHARES SUBJECT TO CLAUSE (I),
(II) OR (III) AND THE CORRESPONDING NUMBER OF SHARES TO BE DELIVERED) AND
PROMPTLY DELIVER SUCH SHARES THEREAFTER.


(F)            EQUITY RIGHTS.  BUYER ACKNOWLEDGES AND AGREES THAT THIS
CONFIRMATION IS NOT INTENDED TO CONVEY TO IT RIGHTS WITH RESPECT TO THE
TRANSACTION THAT ARE SENIOR TO THE CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT

12


--------------------------------------------------------------------------------



OF ISSUER’S BANKRUPTCY.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT THE
PRECEDING SENTENCE SHALL NOT APPLY AT ANY TIME OTHER THAN DURING ISSUER’S
BANKRUPTCY TO ANY CLAIM ARISING AS A RESULT OF A BREACH BY ISSUER OF ANY OF ITS
OBLIGATIONS UNDER THIS CONFIRMATION OR THE AGREEMENT.  FOR THE AVOIDANCE OF
DOUBT, THE PARTIES ACKNOWLEDGE THAT THIS CONFIRMATION IS NOT SECURED BY ANY
COLLATERAL THAT WOULD OTHERWISE SECURE THE OBLIGATIONS OF ISSUER HEREIN UNDER OR
PURSUANT TO ANY OTHER AGREEMENT.


(G)           AMENDMENTS TO EQUITY DEFINITIONS AND THE AGREEMENT.  THE FOLLOWING
AMENDMENTS SHALL BE MADE TO THE EQUITY DEFINITIONS AND TO THE AGREEMENT:


(I)            THE FIRST SENTENCE OF SECTION 11.2(C) OF THE EQUITY DEFINITIONS,
PRIOR TO CLAUSE (A) THEREOF, IS HEREBY AMENDED TO READ AS FOLLOWS:  ‘(C) IF
“CALCULATION AGENT ADJUSTMENT” IS SPECIFIED AS THE METHOD OF ADJUSTMENT IN THE
RELATED CONFIRMATION OF A SHARE OPTION TRANSACTION, THEN FOLLOWING THE
ANNOUNCEMENT OR OCCURRENCE OF ANY POTENTIAL ADJUSTMENT EVENT, THE CALCULATION
AGENT WILL DETERMINE WHETHER SUCH POTENTIAL ADJUSTMENT EVENT HAS A MATERIAL
EFFECT ON THE THEORETICAL VALUE OF THE RELEVANT SHARES OR OPTIONS ON THE SHARES
AND, IF SO, WILL (I) MAKE APPROPRIATE  ADJUSTMENT(S), IF ANY, TO ANY ONE OR MORE
OF:’ AND, THE PORTION OF SUCH SENTENCE IMMEDIATELY PRECEDING CLAUSE (II) THEREOF
IS HEREBY AMENDED BY DELETING THE WORDS “DILUTING OR CONCENTRATIVE” AND THE
WORDS “(PROVIDED THAT NO ADJUSTMENTS WILL BE MADE TO ACCOUNT SOLELY FOR CHANGES
IN VOLATILITY, EXPECTED DIVIDENDS, STOCK LOAN RATE OR LIQUIDITY RELATIVE TO THE
RELEVANT SHARES)” AND REPLACING SUCH LATTER PHRASE WITH THE WORDS “(AND, FOR THE
AVOIDANCE OF DOUBT, ADJUSTMENTS MAY BE MADE TO ACCOUNT SOLELY FOR CHANGES IN
VOLATILITY, EXPECTED DIVIDENDS, STOCK LOAN RATE OR LIQUIDITY RELATIVE TO THE
RELEVANT SHARES)”;


(II)           SECTION 11.2(E)(VII) OF THE EQUITY DEFINITIONS IS HEREBY AMENDED
BY DELETING THE WORDS “DILUTING OR CONCENTRATIVE” AND REPLACING THEM WITH
“MATERIAL”; AND


(III)          SECTION 12.6(A)(II) OF THE EQUITY DEFINITIONS IS HEREBY AMENDED
BY (1) DELETING FROM THE FOURTH LINE THEREOF THE WORD “OR” AFTER THE WORD
“OFFICIAL” AND INSERTING A COMMA THEREFOR, AND (2) DELETING THE SEMI-COLON AT
THE END OF SUBSECTION (B) THEREOF AND INSERTING THE FOLLOWING WORDS THEREFOR “OR
(C) AT BUYER’S OPTION, THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN SECTION
5(A)(VII) (1) THROUGH (9) OF  THE ISDA MASTER AGREEMENT WITH RESPECT TO THAT
ISSUER.”.


(H)           TRANSFER AND ASSIGNMENT.  SUBJECT TO COMPLIANCE WITH APPLICABLE
LAW, BUYER MAY TRANSFER OR ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER
THE AGREEMENT, IN WHOLE OR IN PART, AT ANY TIME TO ANY FINANCIAL INSTITUTION
WITHOUT THE CONSENT OF ISSUER.  IN CONNECTION WITH ANY TRANSFER OR ASSIGNMENT BY
BUYER OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENT, BUYER
SHALL PROMPTLY PROVIDE WRITTEN NOTICE TO ISSUER OF SUCH TRANSFER OR ASSIGNMENT,
AS THE CASE MAY BE, AND THE IDENTITY OF THE RELEVANT TRANSFEREE OR ASSIGNEE.


(I)            DISCLOSURE.  EFFECTIVE FROM THE DATE OF COMMENCEMENT OF
DISCUSSIONS CONCERNING THE TRANSACTION, ISSUER AND EACH OF ITS EMPLOYEES,
REPRESENTATIVES, OR OTHER AGENTS MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED TO ISSUER RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.


(J)            DESIGNATION BY DEALER.  NOTWITHSTANDING ANY OTHER PROVISION IN
THIS CONFIRMATION TO THE CONTRARY REQUIRING OR ALLOWING DEALER TO PURCHASE,
SELL, RECEIVE OR DELIVER ANY SHARES OR OTHER SECURITIES TO OR FROM ISSUER,
DEALER MAY DESIGNATE ANY OF ITS AFFILIATES TO PURCHASE, SELL, RECEIVE OR DELIVER
SUCH SHARES OR OTHER SECURITIES AND OTHERWISE TO PERFORM DEALER OBLIGATIONS IN
RESPECT OF THE TRANSACTION AND ANY SUCH DESIGNEE MAY ASSUME SUCH OBLIGATIONS. 
DEALER SHALL BE DISCHARGED OF ITS OBLIGATIONS TO ISSUER TO THE EXTENT OF ANY
SUCH PERFORMANCE.


(K)           NETTING AND SET-OFF.  EACH PARTY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO SET OFF, WHETHER ARISING UNDER ANY AGREEMENT, APPLICABLE LAW OR
OTHERWISE.  THE PROVISIONS OF SECTION 2(C) OF THE AGREEMENT SHALL NOT BE
APPLICABLE TO THE TRANSACTION.


(L)            ADDITIONAL TERMINATION EVENT.  IF WITHIN THE PERIOD COMMENCING ON
THE TRADE DATE AND ENDING ON THE SECOND ANNIVERSARY OF THE PREMIUM PAYMENT DATE,
BUYER REASONABLY DETERMINES THAT IT IS ADVISABLE TO TERMINATE A PORTION OF THE
TRANSACTION SO THAT BUYER’S RELATED HEDGING ACTIVITIES WILL COMPLY WITH
APPLICABLE

13


--------------------------------------------------------------------------------



SECURITIES LAWS, RULES OR REGULATIONS, AN ADDITIONAL TERMINATION EVENT SHALL
OCCUR IN RESPECT OF WHICH (1) ISSUER SHALL BE THE SOLE AFFECTED PARTY AND (2)
THE TRANSACTION SHALL BE THE SOLE AFFECTED TRANSACTION.


(M)          EFFECTIVENESS.  IF, PRIOR TO THE EFFECTIVE DATE, BUYER REASONABLY
DETERMINES THAT IT IS ADVISABLE TO CANCEL THE TRANSACTION BECAUSE OF CONCERNS
THAT BUYER’S RELATED HEDGING ACTIVITIES COULD BE VIEWED AS NOT COMPLYING WITH
APPLICABLE SECURITIES LAWS, RULES OR REGULATIONS, THE TRANSACTION SHALL BE
CANCELLED AND SHALL NOT BECOME EFFECTIVE, AND NEITHER PARTY SHALL HAVE ANY
OBLIGATION TO THE OTHER PARTY IN RESPECT OF THE TRANSACTION.


(N)           WAIVER OF TRIAL BY JURY.  EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


(O)           GOVERNING LAW.  THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


(P)           ROLE OF AGENT.  EACH PARTY AGREES AND ACKNOWLEDGES THAT AGENT IS
ACTING AS AGENT FOR BOTH PARTIES BUT DOES NOT GUARANTEE THE PERFORMANCE OF
EITHER PARTY AND NEITHER DEALER NOR ISSUER SHALL CONTACT THE OTHER WITH RESPECT
TO ANY MATTER RELATING TO THE TRANSACTION WITHOUT THE DIRECT INVOLVEMENT OF
AGENT; (II) AGENT IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION; (III) AGENT, DEALER AND ISSUER EACH HEREBY ACKNOWLEDGES THAT ANY
TRANSACTIONS BY DEALER OR AGENT IN THE SHARES WILL BE UNDERTAKEN BY DEALER OR
AGENT, AS THE CASE MAY, AS PRINCIPAL FOR ITS OWN ACCOUNT; (IV) ALL OF THE
ACTIONS TO BE TAKEN BY DEALER AND AGENT IN CONNECTION WITH THE TRANSACTION,
INCLUDING, BUT NOT LIMITED TO, ANY EXERCISE OF ANY RIGHTS WITH RESPECT TO THE
WARRANTS, SHALL BE TAKEN BY DEALER OR AGENT INDEPENDENTLY AND WITHOUT ANY
ADVANCE OR SUBSEQUENT CONSULTATION WITH ISSUER; AND (V) AGENT IS HEREBY
AUTHORIZED TO ACT AS AGENT FOR ISSUER ONLY TO THE EXTENT REQUIRED TO SATISFY THE
REQUIREMENTS OF RULE 15A-6 UNDER THE EXCHANGE ACT IN RESPECT OF THE WARRANTS
DESCRIBED HEREUNDER.

14


--------------------------------------------------------------------------------



ISSUER HEREBY AGREES (A) TO CHECK THIS CONFIRMATION CAREFULLY AND IMMEDIATELY
UPON RECEIPT SO THAT ERRORS OR DISCREPANCIES CAN BE PROMPTLY IDENTIFIED AND
RECTIFIED AND (B) TO CONFIRM THAT THE FOREGOING (IN THE EXACT FORM PROVIDED BY
DEALER) CORRECTLY SETS FORTH THE TERMS OF THE AGREEMENT BETWEEN DEALER AND
ISSUER WITH RESPECT TO THE TRANSACTION, BY MANUALLY SIGNING THIS CONFIRMATION OR
THIS PAGE HEREOF AS EVIDENCE OF AGREEMENT TO SUCH TERMS AND PROVIDING THE OTHER
INFORMATION REQUESTED HEREIN AND IMMEDIATELY RETURNING AN EXECUTED COPY TO
EQUITY RISK MANAGEMENT (CORPORATES), FACSIMILE NO. (212) 821-4610.

Yours faithfully,

UBS AG, LONDON BRANCH

 

 

 

 

By:

/s/ Dmitriy Mandel

 

 

Name: Dmitriy Mandel

 

 

Title: Executive Director Equity Risk Management

 

 

 

 

By:

/s/ Paul Stowell

 

 

Name: Paul Stowell

 

 

Title: Associate Director Equity Risk Management

 

 

UBS SECURITIES LLC, as agent

 

 

 

 

By:

/s/ Dmitriy Mandel

 

 

Name: Dmitriy Mandel

 

 

Title: Executive Director Equity Risk Management

 

 

 

 

By:

/s/ Paul Stowell

 

 

Name: Paul Stowell

 

 

Title: Associate Director Equity Risk Management

 

 

 

 Agreed and Accepted By:

 

 

 

 

 

CONCEPTUS, INC.

 

 

 

 

 

By:

/s/ Gregory E. Lichtwardt

 

 

 

Name: Gregory E. Lichtwardt

 

 

 

Title: Executive Vice President, CFO

 

 

 

 

15


--------------------------------------------------------------------------------


Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

Component Number

 

Number of Warrants

 

Expiration Date

1

 

25,900

 

July 2, 2012

2

 

25,900

 

July 3, 2012

3

 

25,900

 

July 5, 2012

4

 

25,900

 

July 6, 2012

5

 

25,900

 

July 9, 2012

6

 

25,900

 

July 10, 2012

7

 

25,900

 

July 11, 2012

8

 

25,900

 

July 12, 2012

9

 

25,900

 

July 13, 2012

10

 

25,900

 

July 16, 2012

11

 

25,900

 

July 17, 2012

12

 

25,900

 

July 18, 2012

13

 

25,900

 

July 19, 2012

14

 

25,900

 

July 20, 2012

15

 

25,900

 

July 23, 2012

16

 

25,900

 

July 24, 2012

17

 

25,900

 

July 25, 2012

18

 

25,900

 

July 26, 2012

19

 

25,900

 

July 27, 2012

20

 

25,900

 

July 30, 2012

21

 

25,900

 

July 31, 2012

22

 

25,900

 

August 1, 2012

23

 

25,900

 

August 2, 2012

24

 

25,900

 

August 3, 2012

25

 

25,900

 

August 6, 2012

26

 

25,900

 

August 7, 2012

27

 

25,900

 

August 8, 2012

28

 

25,900

 

August 9, 2012

29

 

25,900

 

August 10, 2012

30

 

25,900

 

August 13, 2012

31

 

25,900

 

August 14, 2012

32

 

25,900

 

August 15, 2012

33

 

25,900

 

August 16, 2012

34

 

25,900

 

August 17, 2012

35

 

25,900

 

August 20, 2012

36

 

25,900

 

August 21, 2012

37

 

25,900

 

August 22, 2012

38

 

25,900

 

August 23, 2012

39

 

25,900

 

August 24, 2012

40

 

25,900

 

August 27, 2012

41

 

25,900

 

August 28, 2012

42

 

25,900

 

August 29, 2012

43

 

25,900

 

August 30, 2012

44

 

25,900

 

August 31, 2012

45

 

25,900

 

September 4, 2012

46

 

25,900

 

September 5, 2012

47

 

25,900

 

September 6, 2012

 

A-1


--------------------------------------------------------------------------------


 

Component Number

 

Number of Warrants

 

Expiration Date

48

 

25,900

 

September 7, 2012

49

 

25,900

 

September 10, 2012

50

 

25,900

 

September 11, 2012

51

 

25,900

 

September 12, 2012

52

 

25,900

 

September 13, 2012

53

 

25,900

 

September 14, 2012

54

 

25,900

 

September 17, 2012

55

 

25,900

 

September 18, 2012

56

 

25,900

 

September 19, 2012

57

 

25,900

 

September 20, 2012

58

 

25,900

 

September 21, 2012

59

 

25,900

 

September 24, 2012

60

 

25,900

 

September 25, 2012

61

 

25,900

 

September 26, 2012

62

 

25,900

 

September 27, 2012

63

 

25,900

 

September 28, 2012

64

 

25,900

 

October 1, 2012

65

 

25,900

 

October 2, 2012

66

 

25,900

 

October 3, 2012

67

 

25,900

 

October 4, 2012

68

 

25,900

 

October 5, 2012

69

 

25,900

 

October 9, 2012

70

 

25,900

 

October 10, 2012

71

 

25,900

 

October 11, 2012

72

 

25,900

 

October 12, 2012

73

 

25,900

 

October 15, 2012

74

 

25,900

 

October 16, 2012

75

 

25,900

 

October 17, 2012

76

 

25,900

 

October 18, 2012

77

 

25,900

 

October 19, 2012

78

 

25,900

 

October 22, 2012

79

 

25,900

 

October 23, 2012

80

 

25,900

 

October 24, 2012

81

 

25,900

 

October 25, 2012

82

 

25,900

 

October 26, 2012

83

 

25,900

 

October 29, 2012

84

 

25,900

 

October 30, 2012

85

 

25,900

 

October 31, 2012

86

 

25,900

 

November 1, 2012

87

 

25,900

 

November 2, 2012

88

 

25,900

 

November 5, 2012

89

 

25,900

 

November 6, 2012

90

 

25,902

 

November 7, 2012

 

A-2


--------------------------------------------------------------------------------